Filed 8/20/20 In re W.R. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                           SECOND APPELLATE DISTRICT
                                        DIVISION EIGHT


In re W.R. et al., Persons Coming                              B304013, B304856
Under the Juvenile Court Law.
LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. Nos. 18LJJP00452B-C)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

W.R.,

        Defendant and Appellant.

      APPEALS from orders of the Superior Court of Los Angeles
County, Michael C. Kelley, Judge. Affirmed.
      Jacques Alexander Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Jacklyn K. Louie, Principal Deputy
County Counsel, for Plaintiff and Respondent.

                                          **********
      Father W.R. has filed five appeals from orders concerning his
dependent children, including these two consolidated appeals. (See
In re W.R. (Aug. 6, 2019, B292121, B294990) [nonpub. opn.]; In re
P.R. (Aug. 2, 2019, B293713) [nonpub. opn.].) In these consolidated
appeals, father challenges the order removing his now nine- and 10-
year-old sons from his care, following the order sustaining a
subsequent petition pursuant to Welfare and Institutions Code
section 342.1 He also challenges the dispositional orders requiring
him to complete services he had already completed, and the order
limiting his educational rights to his two younger sons. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
      We draw the following facts from an earlier opinion. (See In
re W.R., supra, B292121, B294990.)
      This family came to the attention of the Los Angeles County
Department of Children and Family Services (Department) on
June 22, 2018, after the Department received a referral of a
domestic violence incident between father and his girlfriend, O.E.
Father’s four sons and O.E.’s daughter from a previous relationship
were in the home at the time of this domestic violence incident.
      Father and O.E. engaged in numerous incidents of domestic
violence in front of the children. Sometimes O.E. was the aggressor,
and other times father was the aggressor.
      Father had diagnoses for bipolar disorder and schizophrenia.
He was prescribed Seroquel, but stopped taking the medication in
2016 because it made him drowsy. Father takes Hydrocodone for
injuries he received years earlier during a robbery. He admitted he
self-medicates his mental health problems with his pain
medication, and sometimes abuses his medication.


1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.


                                 2
       Father has sole legal and physical custody of his three older
sons. Their mother, S.M., has not been involved in their lives for
years. Father and S.M. also had a history of domestic violence.
       The family has a history with the Department, with
numerous referrals in 2010, 2013, and 2016, all related to drugs
and domestic violence. Father also has an extensive criminal
record, spanning from 1992 to 2016, with numerous arrests and
convictions. Father has served time in prison.
       On July 19, 2018, the Department filed a dependency petition
with allegations under subdivisions (a) and (b) of section 300, based
on domestic violence between father and O.E. The petition was
later amended to allege that father abused his prescription
medication, and has a history of mental health problems but failed
to take his psychotropic medication.
       The adjudication/disposition hearing was held on August 16,
2018. The juvenile court sustained allegations under
subdivision (b) of section 300 based on the history of domestic
violence, father’s mental health, and prescription drug abuse.
       The children were placed with father, under the supervision
of the Department. Father was ordered to participate in family
maintenance services, including random and on-demand drug
testing, a full drug program if he tested positive or missed a test (for
drugs other than his prescription medications at the proper dosage),
a domestic violence support group, parenting classes, an Evidence
Code section 730 evaluation, individual counseling, and to take all
prescribed psychotropic medications.
       The Department received reports that father and O.E. were in
contact in violation of a criminal protective order. Therefore, on
October 10, 2018, the Department filed a supplemental petition
pursuant to section 387, and the children were detained in foster
care.



                                   3
       New concerns about the children arose. Father’s 15-year-old
son was generally well behaved and respectful, but he was very
nervous when answering simple questions. He also had been
suspended for violent altercations with other students at school.
The 10-year-old had significant behavioral problems at school,
including violent outbursts. The school had been attempting to
secure services for him since 2014, but father would not consent,
and was “belligerent” during conversations with school staff. The
nine-year-old also appeared to have anger issues. Father refused to
have him assessed for mental health services, and was belligerent
and uncooperative with school officials. The child was sent to the
principal’s office daily, and was often out of control. The school
stopped contacting father because he was so uncooperative and
unsupportive.
       The adjudication hearing on the supplemental petition was
held on October 31, 2018. The juvenile court sustained the petition
and removed the children from father. The court ordered father to
participate in the same services previously ordered.
       Father appealed the orders on the original and supplemental
petitions, challenging the juvenile court’s jurisdictional findings,
dispositional orders, and subsequent order removing the children
from his care, and those orders were affirmed on appeal. (See In re
W.R., supra, B292121, B294990.)
       On October 11, 2018, father underwent an Evidence Code
section 730 evaluation. Dr. Sheila Morris opined that father
suffered from schizoaffective disorder, bipolar type. She was
concerned about his ability to care for his children, as he was not
taking medications. She recommended that he receive counseling,
comply with prescribed medications, take anger management and
parenting classes, and submit to a follow-up evaluation in six
months.



                                 4
       Between November 5, 2018, and January 16, 2019, father had
four negative drug tests, and two positive tests for morphine. By
January 2019, father had completed domestic violence, parenting,
and individual counseling programs with Tarzana Treatment
Center. He was not taking any psychotropic medications.
       On April 3, 2019, father had his six-month psychological re-
evaluation. Dr. Morris opined that father’s diagnosis remained the
same, but that father had improved. She recommended that father
continue to receive services and treatment, but she had minimal
concerns about father’s ability to care for the children.
       On May 1, 2019, the children were returned to father under
the supervision of the Department. The court conditioned its order
on father making the children available for visits with the
Department, that he submit to random and on-demand drug
testing, that he participate in family preservation services, and that
he cooperate in getting IEP’s for the children.
       After father regained custody of the children, he stopped
returning the Department’s phone calls, and failed to submit to
drug testing. He came to Department offices in June and
July 2019, but he refused to provide the address where he was
staying so the Department could visit him there. When the
Department visited his last known address in August 2019, the
social worker discovered that father had moved out six months
earlier.
       On September 5, 2019, the children’s school contacted the
Department to report that the nine- and 10-year-old boys were “in
great need of support services such as mental health and tutoring.”
They were performing poorly both academically and behaviorally.
Father refused to cooperate with the school to get services for the
boys. The nine-year-old was having the most problems; walking out
of class, throwing chairs, and threatening other students. Father



                                  5
was not responding to the school’s calls. Father told the school that
he would counsel the children himself.
       The social worker met with the school principal on
September 11, 2019. The children had attended the school for the
last five years. For the last four years, father did not support his
children’s academic needs. He refused to consent to the children
receiving mental health and tutoring services offered by the school,
was disrespectful with school personnel in front of the children, and
told the children not to listen to anyone but him.
       The social worker met with the nine- and 10-year-old at
school, and they reported they were doing well in father’s care. She
also met with father as he came to pick up the children. Father was
upset the social worker “violated his rights” by meeting with the
children. He interrogated the children, asking what they told the
social worker, and told them they should not speak to anyone
outside his presence. Father walked away with the children as the
social worker tried to talk to him.
       Father called the social worker the next day from a blocked
phone number. He refused to provide his phone number, and when
the social worker asked to schedule a visit, he said he would call
back. However, he never did. Therefore, the Department was
concerned about the children, and recommended that they be
detained. All three children were detained on October 18, 2019.
       A behavioral detail report from the school reflected that
between 2014 and 2019, the 10-year-old child had at least
48 disciplinary incidents, including hitting other students, refusing
to comply with directions and complete assignments, throwing
rocks, disrupting class, vandalizing school property, using
profanity, fighting with other students, and exposing himself to
other students. Once, when the school discussed the problems with
father, father recommended that they “flick” him when he



                                  6
misbehaved. Father also accused the school of “pick[ing] on” his
kids, and threatened school staff in May 2018.
       The youngest child’s behavioral report detailed at least
45 disciplinary incidents between 2017 and 2019, including failing
to follow directions, fighting with other students, being disruptive,
throwing chairs and other objects, urinating on the floor and
outside in the lunch line, damaging school property, punching other
students, choking another student, screaming, running out of
classrooms, and sexually harassing a female student. Father
refused the school’s recommendation that he receive psychological
services at school. Father also refused to consent to IEP services.
       On October 22, 2019, the Department filed a supplemental
petition under section 387, alleging that father failed to make the
children available for visits by the Department, and failed to
participate in drug testing and family preservation services. That
same day, the Department filed a subsequent petition pursuant to
section 342, alleging that father refused to cooperate with the school
to obtain mental health services for his two younger boys, and that
this neglect put all three sons at risk.
       On October 23, 2019, the two younger boys were detained
from father. His oldest son was allowed to remain in his care.
       In late October and early November, the Department made
multiple attempts to contact father. Father refused to speak with
the Department or allow the social worker to see his 15-year-old
son, who was in his care, complaining that the social worker was
not the one assigned to his case. Father explained that he did not
sign off on the IEP for his younger son because he did not agree the
boy needed all of the recommended services, such as speech
therapy. However, father claimed he had “signed papers” for the
nine-year-old to receive counseling and mentoring services at
school.



                                  7
      The foster mother for the younger boys reported that when
they were previously in her custody, she worked tirelessly to obtain
an IEP for the younger child, attending numerous meetings, but
that father refused to sign the IEP.
      The adjudication of the section 342 and 387 petitions took
place on November 14, 22, and December 5, 2019. The juvenile
court dismissed the section 387 petition without prejudice, and
found the section 342 petition true as alleged.
      At the December 5, 2019 disposition hearing, the court
allowed the oldest child to remain in father’s care, over the
Department’s objection.2 The court removed the nine- and 10-year-
old boys from father. The court ordered father to participate in a
new Evidence Code section 730 evaluation, on-demand drug testing,
parenting classes, and individual counseling. Father filed a timely
notice of appeal, which we assigned case No. B304013.
       On February 4, 2020, the attorney for the younger children
filed a “walk on request” asking the court to limit father’s
educational rights, arguing that father was still refusing to consent
to the children receiving necessary services at school. Father
argued he would obtain services for his children, but only if they
were returned to him, and alternatively asked that if his
educational rights were limited, the Department be ordered to allow
father to participate in the IEP meetings.
       The court expressed concern that father was not cooperating
with the Department or caregivers to provide the children with
necessary services, and entered an order limiting father’s
educational rights, vesting them in the children’s foster mother.



2    The Department appealed this order, but dismissed its
appeal.



                                  8
The court’s order did not specify that father would be allowed to
participate in meetings.
       This timely appeal followed, and was assigned case
No. B304856. We ordered the two appeals consolidated.
                             DISCUSSION
1.     Removal Order
       Father contends there were reasonable means to protect the
children without removing them from his care, such as changing
schools and ordering father to enroll the children in counseling. We
are not persuaded.
       A child may not be removed from a parent or guardian unless
there is clear and convincing evidence of “substantial danger to the
physical health, safety, protection, or physical or emotional well-
being of the minor if the minor were returned home, and there are
no reasonable means by which the minor’s physical health can be
protected without removing the minor from the minor’s parent’s [or]
guardian’s . . . physical custody.” (§ 361, subd. (c)(1).) A juvenile
court’s removal order is reviewed under the substantial evidence
standard of review. (In re Heather A. (1996) 52 Cal.App.4th 183,
193; see also Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011-
1012.)
       The academic and behavioral problems leading to the
two boys’ removal had persisted for many years, unabated. Father’s
two younger sons were completely out of control, and in need of
services that father would not authorize. Father repeatedly refused
offers of support from the school, and would not authorize an IEP
for the younger child. There were no less drastic means to protect
the children. Father had not complied with prior orders to
authorize IEP’s, would not make his children available to the
Department, and was often hostile and uncooperative. We find
substantial evidence supports the juvenile court’s removal order.



                                  9
2.     Educational Rights
       For these same reasons, we find the court was well within its
discretion to limit father’s educational rights.
       Section 361, subdivision (a)(1) provides that “[i]n all cases in
which a minor is adjudged a dependent child of the court . . . , the
court may limit the control to be exercised over the dependent child
by any parent . . . . Any limitation on the right of the parent . . . to
make educational or developmental services decisions for the child
shall be specifically addressed in the court order. The limitations
may not exceed those necessary to protect the child.” An order
limiting a parent’s educational rights is reviewed for abuse of
discretion. (In re D.C. (2015) 243 Cal.App.4th 41, 58.)
       Father contends the order limiting his educational rights did
not “clearly and specifically” set forth all the limitations on his
educational rights, as it did not address his request to participate in
school meetings for the children. We are not persuaded that there
was any deficiency in the court’s order, which was made on a
mandatory judicial council form. The court likely concluded that
father’s participation would be disruptive.
       Father also contends the order exceeded the limitations
necessary to protect his children, reasoning that the children could
have been returned to him with orders that he receive necessary
services for them, or that the court should have ordered that he be
allowed to participate in meetings. Clearly, his defiance of previous
orders, and failure to make the children available to the
Department belie this claim.
3.     Dispositional Orders
       Father challenges the court’s dispositional orders, arguing the
case plan requiring him to repeat programs he has already
completed is not reasonable or necessary.




                                  10
      The juvenile court’s broad discretion to fashion dispositional
orders includes discretion to address any known deficiencies
harmful to the well-being of a child. (In re Christopher H. (1996)
50 Cal.App.4th 1001, 1006.) We will not reverse a juvenile court’s
determination of an appropriate disposition absent a clear abuse of
discretion. (Ibid.; In re Sergio C. (1999) 70 Cal.App.4th 957, 960.)
      Although father had already participated in two Evidence
Code section 730 evaluations, a parenting class, and individual
counseling, it was clear that he had a lot more to learn from these
programs. On this record, we find no abuse of discretion.
                            DISPOSITION
      The orders are affirmed.



                              GRIMES, J.
      WE CONCUR:

                        BIGELOW, P. J.



                        WILEY, J.




                                 11